


Exhibit 10.43

 

EXECUTION COPY

 

THE AMENDED AND RESTATED SEALY CORPORATION BONUS PLAN

 

Sealy Corporation (the “Company”) hereby adopts the Amended and Restated Sealy
Corporation Bonus Plan (the “Plan”) for the benefit of certain employees and
subject to the terms and provisions set forth below.

 

1.                                       Purpose.  The Sealy Corporation Bonus
Plan is intended to attract and retain employees in key positions of Sealy
Corporation and selected subsidiaries (the “Company”), to motivate participants
toward achieving the Company’s objectives and to reward participants for their
contributions to the success of the Company.

 

2.                                       Administration.  The Plan is
administered by the Board of Directors of the Company.  The Board may delegate
any of its rights and duties under the Plan to the Compensation Committee or an
officer of the Company.  The Board establishes administrative rules, determines
employee eligibility, and establishes the awards to be made under the Plan and
their terms and conditions.  In addition, the Board has authority to adjust or
modify the Plan or its operations to deal with unusual or unanticipated events
in a fair and equitable manner. The Board shall construe and interpret the Plan
and its determinations shall be final and binding upon all Plan participants.

 

3.                                       Participation.  Participants in the
Plan are selected during each fiscal year by the Board from exempt salaried
employees.  Participants are assigned to a bonus group at the sole discretion of
the Board, with groupings generally as follows:

 

 

Group 8:

 

Selected Senior Company Executives

 

 

 

 

 

Group 7:

 

Senior Company Executives

 

 

 

 

 

Group 6:

 

Corporate and Regional Sales & Operations Vice Presidents

 

 

 

 

 

Group 5:

 

Other Senior Management

 

 

 

 

 

Group 4:

 

Plant Managers, Sales Managers

 

 

 

 

 

Group 3:

 

Other Middle Management

 

 

 

 

 

Group 2:

 

Senior Professionals and Plant Supervisors

 

 

 

 

 

Group 1:

 

Selected Exempt Employees

 

Non-exempt employees (eligible for overtime) and Sales Representatives shall not
participate in the Bonus Plan.  Participation in the Plan in one year does not
establish an employment relationship for a fixed duration and does not confer
the right to continue in the employ of the Company or to participate in the Plan
or any similar plan in any subsequent year.  Participants may be added or have
their bonus group changed during a fiscal year on a pro-rated basis at the
discretion of the Board.

 

--------------------------------------------------------------------------------


 

4.                                       Amount of Award.  Bonus awards under
the Plan are based on the degree to which the financial performance of the
Company, its operating plants, regions and selected subsidiaries meet the goals
established for each fiscal year.

 

Individual awards under the Plan are based on the performance of the business
segment (i.e., Company, division, plant and/or region) to which such participant
is assigned.  The percentage of salary used in the bonus award calculation for
each Group increases from zero to a stated maximum as performance exceeds the
minimum goal according to the following Schedule of Bonus Awards:

 

GROUP

 

MINIMUM

 

TARGET

 

MAXIMUM

 

 

 

 

 

 

 

 

 

8

 

(As determined by the Board for each participant)

 

 

 

 

 

 

 

 

 

7

 

0%

 

35%

 

70%

 

 

 

 

 

 

 

 

 

6

 

0%

 

30%

 

60%

 

 

 

 

 

 

 

 

 

5

 

0%

 

25%

 

50%

 

 

 

 

 

 

 

 

 

4

 

0%

 

20%

 

40%

 

 

 

 

 

 

 

 

 

3

 

0%

 

15%

 

30%

 

 

 

 

 

 

 

 

 

2

 

0%

 

10%

 

20%

 

 

 

 

 

 

 

 

 

1

 

0%

 

5%

 

10%

 

 

Subject to section 5 below, bonus awards will be calculated as a percentage of a
participant’s weighted average annual rate of base salary in effect for the
fiscal year for which a bonus is payable.

 

5.                                       Special Circumstances.  A participant’s
bonus award will be prorated based upon the number of days of active employment
during the fiscal year under any of the following circumstances occurring during
the fiscal year:

 

a)                                      The participant is hired or rehired
after the beginning of the fiscal year, and on or before October 31st of the
fiscal year;

 

b)                                     The participant terminates employment by
reason of:

 

(1)                                  Death,

 

(2)                                  Long-term disability, or

 

2

--------------------------------------------------------------------------------


 

(3)                                  Retirement (after attainment of age 65 or
attainment of age 62 with 10 or more years of service), or

 

c)                                      The participant experiences a period of
unpaid leave of absence (whether by layoff, workers compensation leave or other
leave of absence) for a continuous period of 30 days or more.

 

A participant who is hired, transferred or promoted during the fiscal year will
receive a prorated bonus based upon the number of days worked in each position
and at each location/segment and in each bonus group. Hires, transfers, or
promotions, which occur after October 31st, shall not take effect for bonus
purposes until the following fiscal year.

 

Furthermore, if a participant terminates employment by reason set forth in
Section 5(b), and if such termination occurs in the calendar year in which the
fiscal year begins, the proration shall be applied to the participant’s target
percentage of his weighted average annual rate of base salary in effect for the
fiscal year in which such termination occurs.

 

6.                                       Goals.  The performance goals for
business segments will be based on corporate cash requirements, budgets, and
expected results. One or more goals are defined annually for each business
segment at the following achievement levels:

 

Maximum is the goal assigned to each segment that provides a bonus payout of two
times the target payment amount.

 

Target is the goal assigned to each segment that provides a bonus payout at the
target payment level.

 

Minimum is the goal assigned to each segment that must be achieved prior to any
bonus payout for the segment.

 

Each year a communication will be issued to segment managers defining the
corporate and segment goals and quantifying the achievement levels for each
goal. Segment managers will receive a list of participants in their area and
periodic updates on corporate and segment performance against goals.

 

Adjustments to goals may be provided for:

 

a)                                      Extraordinary Items as defined by APB
30, i.e. items which are “unusual in nature and infrequent in occurrence,”

 

b)                                     Any financial impact of new accounting
pronouncements, and

 

c)                                      Any other items approved by the Board or
the Compensation Committee.

 

3

--------------------------------------------------------------------------------


 

7.                                       Eligibility and Method of Payment of
Award.  In order to be eligible to receive a bonus payment for a given fiscal
year, a participant must be hired on or before October 31st of the fiscal year
and must remain employed by the Company through the last day of the fiscal year,
unless employment is terminated by reason set forth in Section 5(b). All such
bonus awards shall be paid in a single cash lump sum (less applicable
withholding).  All such bonus awards shall be paid on February 25 following the
end of the fiscal year to which they relate, unless employment is terminated
during the calendar year in which such fiscal year begins by reason set forth in
Section 5(b).  If termination is during the calendar year in which such fiscal
year begins by reason set forth in Section 5(b), such bonus award shall be paid
on February 25 following the end of such calendar year.

 

8.                                       Amendment and Termination.  The Plan
was effective November 29, 1999 for fiscal years 2000 and beyond.  As amended
and restated herein, the Plan is effective December 1, 2008 for fiscal year 2009
and beyond.  In addition, all bonus awards which relate to fiscal year 2008,
unless employment terminated in calendar year 2007 by reason set forth in
Section 5(b), shall be paid on February 25, 2009.  No bonus awards which relate
to fiscal year 2008 are payable for employments which terminated before 2008.
 The Board of Directors may amend, terminate or otherwise modify the Plan at any
time.

 

                                                IN WITNESS HEREOF, SEALY
CORPORATION, by its appropriate officers duly authorized, has executed this
instrument this 18th day of December, 2008.

 

 

 

SEALY CORPORATION

 

 

 

 

 

 

 

By:

Kenneth L. Walker

 

 

 

 

Senior Vice President, General Counsel

 

Title

 

 

 

 

 

 

 

 

 

 

 

By:

Lawrence J. Rogers

 

 

 

 

President & CEO

 

Title

 

4

--------------------------------------------------------------------------------
